Case 16-41161     Doc 2243      Filed 08/02/21 Entered 08/02/21 12:33:04          Main Document
                                           Pg 1 of 18


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


 In re:                                              Chapter 11

                                                     Case No. 16-41161-659

 ABENGOA BIOENERGY US HOLDING, LLC,                  (Jointly Administered)
 et al.,

                               Debtors.              Hearing Date and Time:
                                                     September 13, 2021 at 11:00 a.m. (CT)

                                                     Response Deadline:
                                                     August 23, 2021 at 4:00 p.m. (CT)

                                                     Hearing Location:
                                                     United States Courthouse
                                                     Thomas F. Eagleton Federal Building
                                                     Courtroom 7 North
                                                     111 South Tenth Street
                                                     St. Louis, Missouri 63102

                        NOTICE OF GUC LIQUIDATING TRUSTEE’S
                      FORTY-FOURTH OMNIBUS CLAIMS OBJECTION
                       SEEKING TO RECLASSIFY CERTAIN CLAIMS

          PLEASE TAKE NOTICE that this objection is scheduled for hearing on September

 13, 2021 at 11:00 a.m. (CT), before the Honorable Kathy A. Surratt-States in Bankruptcy

 Courtroom 7 North, in the Thomas F. Eagleton U.S. Courthouse, 111 South Tenth Street, St.

 Louis, Missouri 63102. You should read this paper carefully and discuss it with your attorney, if

 you have one.

          PLEASE TAKE FURTHER NOTICE that the failure to file a timely response may

 result in the Court granting the relief requested prior to the hearing date. Any response

 must include the following:
Case 16-41161        Doc 2243        Filed 08/02/21 Entered 08/02/21 12:33:04                    Main Document
                                                Pg 2 of 18


         a)       an appropriate caption, including the title and date of the objection to which

                  the response is directed;

         b)       the name of the claimant, the reference number of the proof of claim (as

                  identified on the schedule to the attached objection), and a description of the

                  basis for the amount of the proof of claim;

         c)       a concise statement setting forth the reasons why the Bankruptcy Court

                  should not sustain the objection, including, but not limited to, the specific

                  factual and legal bases upon which the claimant relies in opposing the

                  objection;

         d)       copies of any documentation and other evidence upon which the claimant

                  will rely in opposing the objection at a hearing;1 and

         e)       the name, address, telephone number and facsimile number of a person

                  authorized to reconcile, settle or otherwise resolve the claim on the

                  claimant’s behalf.




 1
  If the claimant cannot timely provide such documentation and other evidence, the claimant shall provide a detailed
 explanation in the response as to why it was not possible to timely provide such documentation and other evidence.

                                                         2
Case 16-41161      Doc 2243      Filed 08/02/21 Entered 08/02/21 12:33:04             Main Document
                                            Pg 3 of 18


 Dated: August 2, 2021                           Respectfully submitted,
        St. Louis, Missouri

                                                 /s/ David D. Farrell
                                                 THOMPSON COBURN LLP
                                                 Mark V. Bossi (MO #37008)
                                                 David D. Farrell (MO #39969)
                                                 One US Bank Plaza
                                                 St. Louis, Missouri 63101
                                                 Telephone: (314) 552-6000
                                                 Facsimile: (314) 552-7000
                                                 mbossi@thompsoncoburn.com

                                                 and

                                                 HOGAN LOVELLS US LLP
                                                 Erin Brady (admitted pro hac vice)
                                                 1999 Avenue of the Stars, Suite 1400
                                                 Los Angeles, CA 90067
                                                 Telephone: (310) 785-4600
                                                 erin.brady@hoganlovells.com

                                                 Attorneys for the GUC Liquidating Trustee




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on this 2nd day of August, 2021, a true and correct copy

  of the GUC Liquidating Trustee’s Forty-Fourth Omnibus Claims Objection Seeking to

  Reclassify Certain Claims was (i) sent via first class mail to the claimants at the addresses listed

  on Schedule 1, (ii) electronically filed with the Court using the CM/ECF system, which sent

  notification to all parties of interest participating in the CM/ECF system, and (iii) sent to the

  parties identified on the service list attached hereto as Exhibit B (by email, if an email address

  is indicated, or otherwise by regular mail).


                                                        /s/ David D. Farrell



                                                    3
Case 16-41161        Doc 2243        Filed 08/02/21 Entered 08/02/21 12:33:04                    Main Document
                                                Pg 4 of 18


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 In re:
                                                                       Case No. 16-41161-659

 ABENGOA BIOENERGY US HOLDING LLC, et al.,                             (Jointly Administered)

                                    Debtors.                           Response Deadline: August 23, 2021
                                                                       Hearing Date: September 13, 2021 at 11:00 am (CT)


            GUC LIQUIDATING TRUSTEE’S FORTY-FOURTH OMNIBUS CLAIMS
                OBJECTION SEEKING TO RECLASSIFY CERTAIN CLAIMS


                THIS OBJECTION SEEKS TO RECLASSIFY CERTAIN CLAIMS.
               PARTIES RECEIVING THIS OBJECTION SHOULD REVIEW THE
               OBJECTION TO SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE
                  LOCATED IN THE OBJECTION AND/OR IN THE EXHIBIT
                  ATTACHED THERETO TO DETERMINE WHETHER THIS
                         OBJECTION AFFECTS THEIR CLAIM(S).


          Drivetrain, LLC, the GUC Liquidating Trustee (“GUC Liquidating Trustee”) appointed

 on behalf of the above-captioned Debtors, by and through its undersigned counsel, hereby files

 this omnibus objection (the “Objection”),1 in the above-captioned proceedings of Abengoa

 Bioenergy US Holding LLC., et al., to the claims listed on Schedule 1 to this Objection (the

 “Claims”) filed against the Debtors. The GUC Liquidating Trustee files this Objection under

 sections 502(b) and 1141(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rule

 3007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 3007(c) of

 the Local Rules of Bankruptcy Procedure for the Eastern District of Missouri (the “Local

 Rules”), and the Claims Objection Procedures Order (as defined below), for entry of an order

 1
  Capitalized terms not defined in this Objection have the meanings given to those terms in the Third Amended Joint
 Plans of Liquidation of the Debtors and the Official Committee of Unsecured Creditors under Chapter 11 of the
 Bankruptcy Code [Dkt No. 1070], as modified by the Order Confirming Third Amended Joint Plans of Liquidation
 of the Debtors and the Official Committee of Unsecured Creditors under Chapter 11 of the Bankruptcy Code [Dkt
 No. 1443] (the “Confirmation Order”, and as amended by the Confirmation Order, the “Plan”).
Case 16-41161      Doc 2243     Filed 08/02/21 Entered 08/02/21 12:33:04             Main Document
                                           Pg 5 of 18


 reclassifying the Claims as set forth herein. In support of this Objection, the GUC Liquidating

 Trustee submits the Declaration of Timothy Daileader, the Authorized Representative of

 Drivetrain, LLC, attached hereto as Exhibit A (the “Daileader Declaration”), and respectfully

 represents as follows:

                                 JURISDICTION AND VENUE

        1.      The Court has jurisdiction over the Debtors, their estates, all of their property, and

 this matter under 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding within the

 meaning of 28 U.S.C. § 157(b)(2) and the Court may enter a final order consistent with Article

 III of the United States Constitution. The GUC Liquidating Trustee consents to the entry of final

 orders on this Objection if it is determined that the Court, absent consent of the parties, cannot

 enter final orders or judgments consistent with Article III of the United States Constitution.

 Venue is proper under 28 U.S.C. §§ 1408 and 1409.

        2.      The statutory bases for the relief requested herein are sections 502(b) and 1141(a)

 of the Bankruptcy Code, Bankruptcy Rule 3007, and Local Rule 3007.

                                         BACKGROUND

        3.      On February 24, 2016 and June 12, 2016 (together, the “Petition Date”), the

 Debtors commenced these chapter 11 cases (the “Chapter 11 Cases”) by filing voluntary

 petitions for relief under chapter 11 of the Bankruptcy Code, which cases are jointly

 administered for procedural purposes.

        4.      On August 30, 2016, the Court entered the Order Establishing Deadlines and

 Procedures for Filing Proofs of Claim and Approving the Form and Manner of Notice Thereof

 [Dkt. No. 626] (the “Bar Date Order”), setting September 28, 2016 at 5:00 p.m. (the “General

 Bar Date”) as the last day to file proofs of claim in the Debtors’ cases and setting October 17,



                                                  2
Case 16-41161     Doc 2243      Filed 08/02/21 Entered 08/02/21 12:33:04            Main Document
                                           Pg 6 of 18


 2016 at 5:00 p.m. (the “Initial Administrative Claims Bar Date”) as the last day to file an Initial

 Administrative Claim Forms for alleged administrative priority claims incurred during the period

 from the Petition Date through June 30. 2016. The Bar Date Order provides that “any person or

 entity that is required to file a timely Proof of Claim or Initial Administrative Claim Form who

 fails to do so on or before the applicable Bar Date associated with such claim (a) shall be forever

 barred, estopped, and enjoined from asserting such claim, and [the applicable] Debtor and its

 property may upon confirmation of a chapter 11 plan be forever discharged from all such

 indebtedness or liability with respect to such claim, and (b) shall not receive or be entitled to

 receive any payment or distribution of property from the Debtors or their successors or assigns

 with respect to such claim.” See [Dkt. No. 626].

        5.      On June 8, 2017, the Court entered the Order Confirming Third Amended Joint

 Plans of Liquidation of the Debtors and the Official Committee of Unsecured Creditors under

 Chapter 11 of the Bankruptcy Code (the “Confirmation Order”) [Dkt No. 1443]. The Third

 Amended Joint Plans of Liquidation of the Debtors and the Official Committee of Unsecured

 Creditors under Chapter 11 of the Bankruptcy Code [Dkt No. 1022 (as corrected)] (the “Plan”)

 became effective on July 6, 2017 (the “Effective Date”) [Dkt. No. 1458].

        6.      The Confirmation Order effectuated, among other things, the substantive

 consolidation of each of the Bioenergy Debtors’ bankruptcy estates. See Confirmation Order,

 ¶ II. The Confirmation Order further effectuated the substantive consolidation of each of the

 ABI/ABIL Debtors. Id. The Plan and Confirmation Order further provide for the creation of the

 GUC Liquidating Trust and authorize the GUC Liquidating Trustee, as of the Effective Date, to

 “exercise all power and authority that may be exercised, commence all proceedings that may be

 commenced and take all actions that may be taken, by any officer, director or shareholder of the



                                                    3
Case 16-41161       Doc 2243      Filed 08/02/21 Entered 08/02/21 12:33:04         Main Document
                                             Pg 7 of 18


 Debtors with like effect as if authorized, exercised and taken by unanimous action of such

 officers, directors and shareholders. . . .” Plan, Article IV.

         7.      On the Effective Date, in accordance with the Plan, the GUC Liquidating Trust

 Agreement [Dkt No. 1439] was put in place to administer specified assets and liabilities for the

 benefit of creditors.

         8.      Drivetrain, LLC is acting as the duly-appointed GUC Liquidating Trustee. Section

 2.2(f) of the GUC Liquidating Trust Agreement specifically authorizes the GUC Liquidating

 Trustee to “[r]eview settle, compromise, resolve or object to any or all Claims and Causes of

 Action against the . . . Debtors (other than MRA Guarantee Claims and DIP Claims all of which

 are Allowed under the Plan for all purposes, except as provided in the definition of MRA

 Guarantee Claims).”

         9.      On August 23, 2017, the Court entered the Order Establishing Procedures for

 Claims Objections [Dkt. No. 1538] (the “Claims Objection Procedures Order”) establishing the

 procedures for objecting to claims.

         10.     The Court has entered a number of orders extending the GUC Liquidating

 Trustee’s deadline to object to claims. Most recently, on June 11, 2021, the Court entered the

 Order Extending Claims Objection Bar Date [Dkt. No. 2190], extending the GUC Liquidating

 Trustee’s deadline to object to claims to October 15, 2021.

                                        RELIEF REQUESTED

         11.     Pursuant to sections 502 and 1141(a) of the Bankruptcy Code, Bankruptcy Rule

 3007, Local Rule 3007(c), and the Claims Objection Procedures Order, the GUC Liquidating

 Trustee requests the entry of an order reclassifying the claims listed on Schedule 1 in the manner

 and for the reasons set forth below.



                                                    4
Case 16-41161      Doc 2243      Filed 08/02/21 Entered 08/02/21 12:33:04            Main Document
                                            Pg 8 of 18


                                       BASIS FOR RELIEF

        A.      Claim No. 47-1 Filed Against the Bankruptcy Estate of Abengoa Bioenergy
                Company, LLC by Encore Energy Services, Inc. and Subsequently
                Transferred to Hain Capital Investors, LLC Should Be Reclassified as a
                General Unsecured Claim

        12.     On September 19, 2016, Encore Energy Services, Inc. (“Encore”) filed Claim No.

 47-1 (the “Claim No. 47-1”) against the bankruptcy estate of Abengoa Bioenergy Company,

 LLC (“ABC”), seeking the allowance and recovery of an alleged administrative priority claim in

 the amount of $229,317.71.

        13.     On or about March 17, 2017, Encore transferred Claim No. 47-1 to Hain Capital

 Investors, LLC (“Hain”). See Notice of Transfer of Claim Other Than For Security [Dkt. No.

 1181] filed on March 21, 2017.

        14.     Pursuant to Claim No. 47-1, Encore asserted a claim for alleged damages

 resulting from ABC’s post-rejection failure to continue to perform under certain pre-petition

 natural gas “base agreements” and corresponding “confirming orders” (collectively, the

 “ABC/Encore Prepetition Natural Gas Contracts”) that this Court had previously authorized the

 Debtors to reject under Bankruptcy Code Section 362(a) effective as of May 31, 2016. See

 Order [Dkt. No. 351](the “Rejection Order”) entered on May 31, 2016 (granting Debtors’

 Motion for Entry of an Order Authorizing Rejection of Unexpired Contracts with Encore Energy

 Services, Inc. [Dkt. No. 188] filed on April 1, 2016).

        15.     Prior to their rejection on May 31, 2016, the ABC/Encore Prepetition Natural Gas

 Contracts had not been assumed by ABC under Bankruptcy Code Section 365(a). Cf 11 U.S.C.

 §365(g)(1)(providing that in the case of an unassumed executory contract, rejection constitutes a

 breach of such contract “immediately before the date of the filing of the petition”).




                                                  5
Case 16-41161          Doc 2243   Filed 08/02/21 Entered 08/02/21 12:33:04           Main Document
                                             Pg 9 of 18


         16.     Based upon Debtors’ books and records, Encore received payment in full for any

 and all post-petition natural gas and/or related services provided to ABC under the ABC/Encore

 Prepetition Natural Gas Contracts up through and including May 31, 2016.

         17.     Because it asserts a claim for alleged damages resulting from the rejection of the

 ABC/Encore Prepetition Natural Gas Contracts, Claim No. 47-1 should be reclassified as a

 general, unsecured claim in accordance with the dictates of Bankruptcy Code Section 502(g).

 See 11 U.S.C. §502(g)(1)(providing that a claim arising from the rejection of an unassumed

 executory contract shall be deemed to have “arisen before the date of the filing of the petition”);

 U.S. v. Dewey Freight System, Inc., 31 F.3d 620, 624 (8th Cir. 1994)(“Sections 365(g)(1) and

 502(g) provide that, when an executory contract is rejected, damages on the contract that result

 from the rejection . . . receive the priority provided general unsecured creditors. In other words,

 even if the debtor rejects [an executory contract] long after commencement of the Chapter 11

 proceeding, the Bankruptcy Code declares that the damage caused by rejection is a pre-petition

 claim, so it will not burden the reorganizing enterprise.”)(citations and quotations omitted).

         18.     The foregoing is true even if—as has previously been alleged—the ABC/Encore

 Prepetition Natural Gas Contracts constitute “forward contracts” as that term is defined in

 Bankruptcy Code Section 101(25). See 11 U.S.C. 502(g)(2) (providing that any claim for

 damages resulting from the rejection and/or post-petition termination of a forward contract or

 other “safe harbor” contract shall likewise be deemed to have “arisen before the date of the filing

 of the petition.”).

         19.     Accordingly, the GUC Liquidating Trustee maintains that Claim No. 47-1 should

 be reclassified and treated as a general, unsecured claim against ABC.




                                                  6
Case 16-41161       Doc 2243     Filed 08/02/21 Entered 08/02/21 12:33:04             Main Document
                                           Pg 10 of 18


        B.      Claim No. 29-1 Filed Against the Bankruptcy Estate of Abengoa Bioenergy of
                Nebraska, LLC by Encore and Subsequently Transferred to Hain Should Be
                Reclassified as a General Unsecured Claim

        20.     On September 19, 2016, Encore filed Claim No. 29-1 (the “Claim No. 29-1”)

 against the bankruptcy estate of Abengoa Bioenergy of Nebraska, LLC (“ABNE”), seeking the

 allowance and recovery of an alleged administrative priority claim in the amount of $278,378.44.

        21.     On or about March 17, 2017, Encore transferred Claim No. 29-1 to Hain. See

 Notice of Transfer of Claim Other Than For Security [Dkt. No. 1181] filed on March 21, 2017.

        22.     Pursuant to Claim No. 29-1, Encore asserted a claim for alleged damages

 resulting from ABNE’s post-rejection failure to continue to perform under certain pre-petition

 natural gas “base agreements” and corresponding “confirming orders” (collectively, the

 “ABNE/Encore Prepetition Natural Gas Contracts”) that this Court had previously authorized the

 Debtors to reject under Bankruptcy Code Section 362(a) effective as of May 31, 2016. See the

 Rejection Order.

        23.     Prior to their rejection on May 31, 2016, the ABNE/Encore Prepetition Natural

 Gas Contracts had not been assumed by ABNE under Bankruptcy Code Section 365(a). Cf 11

 U.S.C. §365(g)(1)(providing that in the case of an unassumed executory contract, rejection

 constitutes a breach of such contract “immediately before the date of the filing of the petition”).

        24.     Based upon Debtors’ books and records, Encore received payment in full for any

 and all post-petition natural gas and/or related services provided to ABNE under the

 ABNE/Encore Prepetition Natural Gas Contracts up through and including May 31, 2016.

        25.     Because it asserts a claim for alleged damages resulting from the rejection of the

 ABNE/Encore Prepetition Natural Gas Contracts, Claim No. 29-1 should be reclassified as a

 general, unsecured claim in accordance with the dictates of Bankruptcy Code Section 502(g).

 See 11 U.S.C. §502(g)(1)(providing that a claim arising from the rejection of an unassumed
                                                  7
Case 16-41161          Doc 2243   Filed 08/02/21 Entered 08/02/21 12:33:04           Main Document
                                            Pg 11 of 18


 executory contract shall be deemed to have “arisen before the date of the filing of the petition”);

 U.S. v. Dewey Freight System, Inc., 31 F.3d 620, 624 (8th Cir. 1994)(“Sections 365(g)(1) and

 502(g) provide that, when an executory contract is rejected, damages on the contract that result

 from the rejection . . . receive the priority provided general unsecured creditors. In other words,

 even if the debtor rejects [an executory contract] long after commencement of the Chapter 11

 proceeding, the Bankruptcy Code declares that the damage caused by rejection is a pre-petition

 claim, so it will not burden the reorganizing enterprise.”)(citations and quotations omitted).

         26.     Again, the foregoing is true even if—as has previously been alleged—the

 ABNE/Encore Prepetition Natural Gas Contracts constitute “forward contracts” as that term is

 defined in Bankruptcy Code Section 101(25). See 11 U.S.C. 502(g)(2) (providing that any claim

 for damages resulting from the rejection and/or post-petition termination of a forward contract or

 other “safe harbor” contract shall likewise be deemed to have “arisen before the date of the filing

 of the petition.”).

         27.     Accordingly, the GUC Liquidating Trustee maintains that Claim No. 29-1 should

 be reclassified and treated as a general, unsecured claim against ABNE.


                                  RESERVATION OF RIGHTS

         28.     By filing this Objection, the GUC Liquidating Trustee does not waive, and hereby

 expressly preserves, its rights to supplement or amend this Objection, or to file further

 objections, to assert other grounds for objecting to the Claims. Further, the GUC Liquidating

 Trustee does not waive the right to file objections to other claims on any grounds, including

 claims filed by the claimants. The GUC Liquidating Trustee also reserves all rights pursuant to

 Article IX.B.1 of the Plan to any and all defenses and counterclaims with respect to the Claims,

 including without limitation fraudulent transfer causes of action.

                                                  8
Case 16-41161      Doc 2243      Filed 08/02/21 Entered 08/02/21 12:33:04             Main Document
                                           Pg 12 of 18


                      COMPLIANCE WITH BANKRUPTCY RULE 3007

        29.     To the best of the GUC Liquidating Trustee’s knowledge and belief, this

 Objection and related exhibits comply with Bankruptcy Rule 3007, as modified by the Claims

 Objection Procedures Order. To the extent this Objection does not comply in all respects with the

 requirements of Bankruptcy Rule 3007, the GUC Liquidating Trustee submits that any

 deviations are not material and respectfully request that those requirements from which the

 Objection deviates be waived.

                                              NOTICE

        30.     Consistent with Bankruptcy Rule 3007(a) and the Claims Objection Procedures

 Order the GUC Liquidating Trustee shall provide notice of this Objection to the addresses listed

 on Schedule 1. In light of the nature of the relief requested, the GUC Liquidating Trustee submits

 that no further notice is necessary.



                                        NO PRIOR REQUEST

        31.     No prior request for the relief sought in this Objection has been made to this

 Court or any other court in connection with these Chapter 11 Cases.

                WHEREFORE, the GUC Liquidating Trustee respectfully request that the Court:

 (i) enter an order reclassifying the Claims listed on Schedule 1, as set forth therein; and (ii) grant

 such other and further relief as the Court may deem just and proper.




                                                   9
Case 16-41161     Doc 2243    Filed 08/02/21 Entered 08/02/21 12:33:04      Main Document
                                        Pg 13 of 18


 Dated: August 2, 2021                       Respectfully submitted,
        St. Louis, Missouri

                                             /s/ David D. Farrell
                                             THOMPSON COBURN LLP
                                             Mark V. Bossi (MO #37008)
                                             David D. Farrell (MO #39969)
                                             One US Bank Plaza
                                             St. Louis, Missouri 63101
                                             Telephone: (314) 552-6000
                                             Facsimile: (314) 552-7000
                                             mbossi@thompsoncoburn.com

                                             and

                                             HOGAN LOVELLS US LLP
                                             Erin Brady (admitted pro hac vice)
                                             1999 Avenue of the Stars, Suite 1400
                                             Los Angeles, CA 90067
                                             Telephone: (310) 785-4600
                                             erin.brady@hoganlovells.com

                                             Attorneys for the GUC Liquidating Trustee




                                           10
Case 16-41161   Doc 2243   Filed 08/02/21 Entered 08/02/21 12:33:04   Main Document
                                     Pg 14 of 18


                                     Exhibit A

                              The Daileader Declaration
Case 16-41161             Doc 2243      Filed 08/02/21 Entered 08/02/21 12:33:04                     Main Document
                                                  Pg 15 of 18


                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION


 In re:
                                                                          Case No. 16-41161-659

 ABENGOA BIOENERGY US HOLDING LLC, et al.,                                (Jointly Administered)

                                       Debtors.                           Response Deadline: August 23, 2021
                                                                          Hearing Date: September 13, 2021


                       DECLARATION OF TIMOTHY DAILEADER
         IN SUPPORT OF GUC LIQUIDATING TRUSTEE’S FORTY-FOURTH OMNIBUS
             CLAIMS OBJECTION SEEKING TO RECLASSIFY CERTAIN CLAIMS

 I, Timothy Daileader, being duly sworn in, state the following under penalty of perjury:

                     1.       I am the Authorized Representative of Drivetrain, LLC. The GUC

 Liquidating Trustee has duly authorized me to make and submit this declaration (the “Daileader

 Declaration”) on its behalf and in support of the GUC Liquidating Trustee’s Forty-Fourth

 Omnibus Claims Objection Seeking to Reclassify Certain Claims (the “Objection”),1 filed

 pursuant to section 502(b) of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

                     2.       Except as otherwise indicated, all facts set forth in this Declaration are

 based on my personal knowledge, upon information supplied to the GUC Liquidating Trustee or

 its professionals, or upon information learned from the review of relevant documents by me and

 people under my supervision.

                     3.       If called upon to testify, I can and will testify competently to the facts set

 forth herein, including that I, as well as employees under my supervision or direction, personally

 reviewed the Debtors’ books and records and Schedules. The GUC Liquidating Trustee disputes




 1
     Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Objection.
Case 16-41161     Doc 2243      Filed 08/02/21 Entered 08/02/21 12:33:04            Main Document
                                          Pg 16 of 18


 the classification of the Claims and requests that these Claims be reclassified and allowed in the

 amount, priority and against the applicable Debtor set forth in Schedule 1.

                I, the undersigned, declare under penalty of perjury that the foregoing is true and

 correct to the best of my knowledge, information and belief.


 Dated:   August 2, 2021
                                                                Timothy Daileader




                                                 2
Case 16-41161   Doc 2243   Filed 08/02/21 Entered 08/02/21 12:33:04   Main Document
                                     Pg 17 of 18


                                    Schedule 1

                                    The Claims
                                      Case 16-41161     Doc 2243          Filed 08/02/21 Entered 08/02/21 12:33:04                                      Main Document
                                                                                    Pg 18 of 18
                                                                                 Reclassified Claims Register
                                                                                 Abengoa Liquidation Trust
                                                                                  Case No.: 16-41161 et al


                Creditor Name and Address         Case No.   Claim No. to be          Debtor                Claim Date      Claim Type/                                             Basis for
                                                               Reclassified                                                   Amount                                             Reclassification
HAIN CAPITAL INVESTORS, LLC                                                                                                                   Claim 47-1 represents a rejection damage claim and, in accordance with the
as Transferee of Encore Energy Services, Inc.                                    Abengoa Bioenergy                                            dictates of Bankruptcy Code Section 502(g), should be reclassified as a Class 2
Attn: Atara Magder                               16-41165         47-1             Company, LLC                          General, Unsecured   general, unsecured claim against Abengoa Bioenergy Company, LLC,
301 Route 17, 7th Floor                                                                                                                       case no. 16-41165
Rutherford, NJ 07070                                                                                        9/19/2016      $ 229,317.71
HAIN CAPITAL INVESTORS, LLC                                                                                                                   Claim 29-1 represents a rejection damage claim and, in accordance with the
as Transferee of Encore Energy Services, Inc.                                                                                                 dictates of Bankruptcy Code Section 502(g), should be reclassified as a Class 2
Attn: Atara Magder                               16-41163         29-1           Abengoa Bioenergy                       General, Unsecured   general, unsecured claim against Abengoa Bioenergy on Nebraska, LLC,
301 Route 17, 7th Floor                                                           of Nebraska, LLC                                            case no. 16-41163
Rutherford, NJ 07070                                                                                        9/19/2016      $ 278,378.44
